Title: From George Washington to William Livingston, 26 May 1783
From: Washington, George
To: Livingston, William


                  
                     Sir
                     Head Quarters 26th May 1783
                  
                  The enclosed papers were handed to me a few Days ago—The Case of the Officers as therein represented, appears singularly hard; but I can only refer him to the Civil power, for Relief from civil processes.
                  I will thank your Excellency to take the Trouble of reading the papers—and, if any legal remedy can be given to Lieut. Stewart, that you will be pleased to suggest the Mode to B. Genl Hazen.  With great Respect & Regard I am &c.
                  
               